 8DECISIONSOF NATIONALLABOR RELATIONS BOARDKearn's union affiliation had nothing to do with the discharge; it did, of course,prevent her from accepting part-time work. It is significant that there were noallegations of independent 8 (a) (1) violations,and no direct evidence of union animuson the part of Respondent.There is substantial, credible evidence that the discharge was solely because Kearncould not accept part-time work. Inasmuch as thereisno determinationthat Re-spondent violated Section 8(a)(5), the discharge cannot be found to be a violationof 8(a)(3) on the basis of a contract violation, which theory appears to be the sub-stantial one on which the General Counsel proceeded.On the basis of the evidence and circumstances, discussed above, and the infer-ences to be drawn therefrom, and the whole record, I find and conclude that therewas no violation of Section 8(a)(3) of the Act in Kearn's discharge.For all of the reasons hereinbefore appearing, it is recommended that the complaintbe dismissed.Security Guard Service,Inc.andPaul R.Ashmore.Case No. 28-CA-1091.July 27,1965DECISION AND ORDEROn March 10, 1965, Trial Examiner William E. Spencer issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.Thereafter, Respondent filed exceptions to the Trial Exam-iner's Decision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision and the entire record in the case, including theexceptions and brief, and hereby adopts the findings, conclusions,'and recommendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board adoptsas itsOrder theOrder recommended by the Trial Examiner, and orders that Respond-ent, Security Guard Service, Inc., its officers, agents, successors, andassigns, shall take the action set forth in the Trial Examiner's Recom-mended Order.1 In adopting the Trial Examiner's conclusions herein, we are cognizant of Respondent'sreference to Ashmore in Its October 19, 1964, letter to NASA's contracting officer as "oneof our guard supervisors "9 See our Order issued this day inSecurity Guard Service, Inc.,154 NLRB 33154 NLRB No. 4. SECURITY GUARD SERVICE, INC.9TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding,with all parties represented,was heard before Trial ExaminerWilliam E. Spencer in El Paso, Texas,on December 10 and 11, 1964,upon the com-plaint of the General Counsel of the NationalLaborRelations Board, the latterherein called the Board,dated September 2, 1964, and the duly filed answer ofSecurity Guard Service,Inc., herein called the Respondent.The complaint, basedon a charge filed by Paul R.Ashmore, an individual,on May 19,1964,alleged insubstance that in violation of Section 8 (a) (1) and(3) of the National Labor Rela-tions Act,as amended,herein called the Act, the Respondent discharged employeeAshmore because of his union and concerted activities,and engaged in other specifiedconduct violative of Section 8(a)(1) of theAct.TheRespondent in its amendedanswer denied that Ashmore was an employee within the meaning of the Act andthat his discharge violated the Act, but in all other respects admitted the allegationsof the complaint.Upon the entire record in the case, after consideration of the informative and gen-erally excellent briefs filed with me by the General Counsel and the Respondent,respectively,and upon my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSecurity Guard Service,Inc., a Texas corporation,at all times material has main-tained its principal office and place of business in El Paso, Texas, and various otherplaces of business and facilities in Texas and New Mexico,including the NationalAeronautics and Space Administration, Propulsion System Development Facility atWhite Sands Missile Range, herein called NASA location,New Mexico,and at allmaterial times has been continuously engaged at said places of business and facilitiesin the business of providing and performing guard and security services and relatedservices.Respondent'sNASA location at the White Sands Missile Range is its onlyfacility involved in this proceeding.During the past 12-month period,in the course and conduct of its business opera-tions described above, the Respondent performed services valued in excess of $50,000to enterprises,each of which annually handles, produces,and ships goods valued inexcess of$50,000 directly out of the State wherein said enterprises are located, orwhich annually receives from directly without the State wherein said enterprises arelocated, goods or services valued in excess of $50,000.During the past 12-month period,in the course and conduct of its business opera-tions, the Respondent performed and furnished services valued in excess of $30,000which had a substantial impact on the national defense.II.UNFAIR LABOR PRACTICESThe principal issue litigated here is the supervisory status of Respondent'sshiftsupervisors,known also as sergeants.This matter has previouslybeen litigated ina representation hearing inCase No. 28-RC-1211, wherein the Respondent tookthe same positionthatit takes here; i.e., its shift supervisors are supervisors withinthe meaning of theAct.On thebasis of the hearing in the said representation case,the Board'sRegional Director issued his Decision and Directionof Election datedAugust 19, 1964, whichread,in material part:The partiesstipulated to the appropriatenessof the unit, but disagreed as tothe unit placement of employeesclassified as shift supervisors or sergeants,herein referred to as sergeants.The Employer would exclude them from theunit onground theyare supervisorswithin themeaning oftheAct, whereasPetitionerwould includethemas rank-and-file employees.The parties alsocould not agree as to the inclusionor exclusion of the visitor control guard,but neither took a positionwith respect to the unit placement of this employee.The Employeris responsiblefor providing guard and securityservices on asite comprisingapproximately 87 square miles.The guardroutine primarily isperformed in a 5-mile areawithin the larger area, called the tech area, com-prising that partof the site which has been developed to date.The guard com-plement at the site consistsof one Captain,one visitorcontrol guard, foursergeants,sevenguards,and one officeclerical employee.The parties agreedthatthe Captainand the office clerical employeeare excluded from the unit. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record discloses that the Employer operates three shifts continuously ona 24-hour basis-7 a.m. to 3 p.m., 3 p m. to 11 p.m., and I I p.m. to 7 a.m.Generally, there are three guards and one sergeant on duty during the first shift,two guards and one sergeant on duty during the second shift, and one guardand one sergeant during the third shift.The Captain is generally on dutythroughout the first shift and remains until about 4:30 p.m.The Employer'ssiteheadquarters is located in the main administration building where theCaptain maintains an office which also contains a desk used in common by thesergeants for those portions of their respective shifts when they are present toreceive orders and complete reports.The sergeants spend the majority of their time with the guards at the guardhouse which is located some distance from the main administration building,and where all vehicles and persons entering or leaving the site are checked.Theprincipal duties of the guards consist of either manning the guard house orpatrolling the tech area and the site perimeter.The evidence reflects that thesergeants spend the majority of their time performing the same site patrol andguard functions as do the guards, but additionally are required to maintain dailyactivity logs and keep the time cards of the guardsassignedto their shift.Ad-ditionally, the evidence reflects that the sergeants are responsible for relayingdaily instructions from the Captain to the employees on the shift.All shiftassignments are made by the Captain,including the assigning of sergeants toparticular shifts.Sergeants, like the guards, are paid by the hour and receive overtime pay,although their hourly rate of pay is approximately 25% higher than that ofthe guards.The Captain is paid monthly and receives approximately 50%more than the sergeants, but is not compensated for any overtime work.Although the Employer maintains that the sergeants have the authority tohire and fire and/or effectively recommend such action,the authority to pro-mote, discipline and adjust grievances,there is no evidence that such authorityhas even been exercised.Further,though there is some evidence reflected inthe record that the sergeants were at one time or another advised that theypossessed some of the above indicia of supervisory authority, such evidencealone is not dispositive.The Board has held that the mere issuance of a direc-tive to alleged supervisors, setting forth supervisory authority, is not determina-tive of their supervisory status.Connecticut Light and Power Co.,121 NLRB768,770; Cincinnati Transit Co.,121 NLRB 765. The absence, for all prac-tical purposes, of the exercise of such authority negates its existence.SouthernBleachery and Print Works, Inc.,115 NLRB787, Sperry Gyroscope Co.,136NLRB 294, 296.The Employer further contends that the sergeants have the authority respon-sibly to direct the activities of the guards; however, the record indicates thatthe directions are generally of a routine nature, requiring no independent judg-ment, and that the sergeants primarily act as conduits for instructions from theCaptain.Mayfair Industries, Incorporated,126 NLRB 223. Although thereis some evidence that on one or two occasions a sergeant has recommended thatan employee be promoted, and that such recommendations has been followedby the Captain, such limited evidence is not sufficient for a finding that thesergeants are supervisors within the meaning of the Act.William J. BurnsInternationalDetective Agency, Inc.,138NLRB 447. Accordingly, on thebasis of the foregoing and the entire record, I find that the sergeants are notsupervisors within the meaning of Section 2(11) of the Act and shall thereforeinclude them in the unit.Sanborn Telephone Company, Inc.,140 NLRB 512.The Employer (the Respondent herein) having filed no request for a review oftheRegional Director's Decision and Direction of Election as provided for in theBoard's Rules and Regulations, Series 8, as amended, Section 102.67(b), (c), and(d), an election was held and shift supervisors voted without challenge.Pursuantto election results, a certification of representative issued on September 17, 1964, inthe following unit: "All guards employed by the Employer at the NASA site atOrgan, New Mexico, excluding office clerical employees and supervisors as definedin the Act."There is no evidence that the Respondent has at any time since therepresentation hearing contested its shift supervisors' right to be included in thebargaining unit.On May 6, 1964, the Respondent discharged Shift Supervisor Paul R. Ashmore.This discharge, it is noted, preceded the filing of the election petition dated May 13in Case No. 28-RC-1211.The hearing on the petition was conducted on June 22and 24, July 31, and August 4, 1964.The charge which initiated this proceedingwas filed on May 19, and the complaint herein issued September 2. SECURITY GUARD SERVICE, INC.11The Respondent admits, for purposes of this proceeding, that it discharged Ash-more because of his union and concerted activities, and further admits variousallegations of 8(a)(1) violations of the Act.As aforestated, it contends thatAshmore was a supervisor within the meaning of the Act and therefore without theAct's protection in hisunionand concerted activities.At the outset of the hearing herein, the General Counsel's representative took theposition that under the Board's Rules and Regulations, Section 102.67(f), the Re-spondent was precluded from relitigatingthe issueof the supervisory status of shiftsupervisors or sergeants.The rule in question reads:The parties may, at any time, waive their right to request review [of theRegional Director's Decision and Direction of Election].Failure to requestreview shall preclude such parties from relitigating, in any related subsequentunfair labor practice proceeding, any issue which was, or could have been,raised in the representation proceeding.Denial of a request for review shallconstitute an affirmance of the Regional Director's action which shall alsopreclude relitigating any such issues in any related subsequent unfair labor prac-ticeproceeding.In 8(a)(5) cases turning onunit determination the Board has given a uni-form application of its rule and has been sustained in the courts.Pittsburgh PlateGlass Company v. N.L.R.B.,313 U.S. 146, 161-162.Only incaseswhere evidencewas "newly discovered or unavailable at the time of the representation case hear-ing" hasthe Boardrelaxed itsapplication of the rule.With one exception-whichwill be discussed hereinafter-there is no showing that the evidence received at thishearing was "newly discovered or unavailable at the time of the representation hear-ing" in Case No. 28-RC-121 1, and that exception,standing alone,would not in myopinion justify a reversal of the Regional Director'sdeterminationthat shift super-visorsor sergeantsare nonsupervisory.In short, if the rule quoted above is to beappliedin an 8(a)(3) case such as we have here, as it has been uniformly appliedin 8(a)(5) cases turning on unit determination, the Trial Examiner must accept theRegional Director'sdecisionon the status of shift supervisors, and find, accordingly,thatRespondent's discharge of Ashmore for hisunionand concerted activitieswas unlawful.It can hardly be questioned that theissuehere is, in the words of the rule, a"relatedsubsequentunfair labor practice proceeding" because, if shift supervisorsare in fact supervisors within themeaningof the Act, they are automatically ex-cluded from a unit appropriate for purposes of collectivebargainingand, accord-ingly, the whole matter of unit determination and the Company's duty to bargain ona unit which includes supervisors would be thrown opento question.Itwould beanomalous,I think, to find that sergeants are supervisorsin an 8(a)(3) proceed-ing, and at thesame timehold the Respondent to the rule applied in 8(a)(5)proceeding requiring it to bargain in a unit which includes supervisors.However,in at leasttwo cases the Board has departed from a strict application of its rulein alleged Section8(a)(3) violationswhich turn on the supervisorystatus of theindividuals involved.In the earlier of the two cases,Southern Airways Company,124 NLRB 749,footnote 2, the Board stated that the representation proceeding did not "finally andconclusively" resolve the issue of supervisory status because "additional evidence"in the complaint case convinced it that the issue "was not so fully litigated in therepresentation proceeding as to preclude reconsideration herein."One may inferthat had the Board been convinced in that case that the issue was fully litigated inthe representation proceeding, it might have decided otherwise. In the latter of thetwo cases, however,Leonard Niederriter Company, Inc.,130 NLRB 113, footnote 2,the Board, citing its earlier decision, stated simply that the supervisory status of anindividual was not "finally and conclusively" resolved in the representation case for thepurposes of a case involving alleged violation of Section 8(a)(3) of the Act.,Thewords "finally and conclusively" do not rest on evidence newly discovered, or evidencewhich with the exercise of due diligence could not have been presented in the repre-sentation proceeding, inasmuch as in neither case did the Board's reversal of thedecisions in the representation cases rest on such showings.I do not, however, takethese two cases to mean that the Trial Examiner is to accord no weight to the deter-mination of the issue of supervisory status in a representation proceeding in decid-ing the sameissuein a complaint case, where he is convinced, as I am here, that thei In view of these decisions I rescind my ruling rejecting the transcript of proceedingsin Case No 28-RC-1211, and receive the said transcript in evidence, and overrule theGeneral Counsel's objections to receiving evidence on the issue in this proceeding. 12DECISIONSOF NATIONALLABOR RELATIONS BOARDmatter was fully litigated in the representation proceeding.The words"finally andconclusively"are words of limited application and afford no justification, in myopinion,for overturning the decision of the Board'sRegional Director,respectingthe supervisory status of an individual thereby opening up the whole unit determina-tion to question,unless additional or newly discovered evidence clearly indicateserror in that determination.As to"additional evidence," the testimony taken in this proceeding-all availableto the Respondent at the time of the representation hearing-is mostly a duplicationor amplification of that introduced at the representation hearing and considered bythe Regional Director,as shown by his decision in the matter,and not of suchcharacter as would show clearly that he was in error in deciding that sergeants werenonsupervisory and therefore properly included in the bargaining unit.The testi-mony of Ernest Patzkodki,if credited,would indicate that sergeants exercise someminor supervisory functions but does little to counteract the weight of evidence thatin the main their functions,other than that of ordinary guard duty,are clerical orministerial,involving only to a negligible degree the exercise of independent judg-ment in their direction of the two guards normally assigned to each. It wouldindeed be a rare occasion when one supervisorfor every twoemployees was required,and this does not appear to me to be one of those occasions.2The Respondent here lays considerable stress on its contractual requirements withrespect to the qualifications and duties of sergeants,and references to them thereinas "key" personnel.Considering the military secrecy and delicacy of Respondent'sundertaking,itmay very well have regarded its sergeants as well as its guard captainas key personnel,but unless they actually performed duties substantially and con-sistently of a supervisory or managerial nature, they should not, I think, be deniedtheir rights under the Act as employees.As theRegional Director noted in hisdecision,"themere issuance of a directive to alleged supervisors,setting forthsupervisory authority,isnot determinative of their supervisory status."He mighthave added that neither title nor job description can be diapositive of the issue wherethe functions actually performed over a substantial period of time are predominantlynonsupervisory in character.Because of the nature of the project on which theRespondent was engaged,itsguards as well as its sergeants and captain occupiedpositions of more sensitivity to the requirements of management than is ordinarilythe case with rank-and-file employees,but this does not constitute them supervisorswithin the meaningof the Act.Coming now to evidence bearing on the supervisory status of sergeants not avail-able to the Respondent at the time of the representation bearing, on the morningof October 13, more than a month after the issuance of the complaint in this proceed-ing,Guard Sergeant Edward Kasprowski suspended Guard Raymond Rodriguez forremarks which he regarded as insubordinate,pending the arrival of Guard CaptainJohn R.Brown.On Brown's arrival at the post,Kasprowski reported to him on theincident,and the matter was straightway investigated by Brown.Kasprowski'sreport reads:Upon hearing the charges and replies,Captain Brown then made a decisionand placed Rodriguez under suspension from further duty for one (1) day,charging him with insubordination,Captain Brown then asked me whether Iagreed with his actions?I replied substantially that I was merely relating thefactors which led to the suspension,and that I would not lend any weight towhatever action he took in the matter.From this it appears that while Sergeant Kasprowski initiated the suspension ofRodriguez,the suspension did not take on finality until after Captain Brown hadmade an independent investigation of the matter, hearing both Kasprowski andRodriguez.After the investigation,Brown, not Kasprowski,ordered the 1-daysuspension.Itmay well be said that Kasprowski's recommendation in the mattercarried some weight, but it did not represent an independent exercise of the authorityto suspend.It is the only incident of its kind disclosed by the entire record ofproceedings in the representation case and the case at bar,and I do not believe thatit should be accorded controlling weight.An isolated, sporadic,and limited ex-ercise of supervisory function does not normally suffice to establish supervisory statussuch as would deprive an employee of the benefits and protectionof the Act.2 The testimony of Respondent'switness,George Waggoner,elicited through leading andsuggestive questions and almost entirely conclusionary in character,can be accorded littleweight. SECURITYGUARDSERVICE, INC.13It further appears that on occasion persons referred to management by sergeantswere hired.This was true in the case of Ashmore and others In no instance didthis entail a personal interview, authorized by management, between the sergeantand the prospective employee looking toward the latter's employment.Such inter-views were conducted by E. Warren Pullen, Respondent's manager, or other high-ranking company official, and while the sergeant's knowledge of the applicant wassought and received, there is no reason to believe that their recommendations car-ried any more weight than would the recommendations of any responsible employeewho enjoyed the confidence of management.There was also an incident in whicha sergeant was consulted by management with respect to the promotion of a guard.On this occasion the sergeant submitted the names of three guards and from thesePullen named one.No doubt the recommendations or suggestions of the sergeantsin these cases had some persuasive force but do not suffice, in my opinion, to estab-lish that sergeants, because of their positions as sergeants as distinguished from thatof guards, could effectively recommend the discharge, suspension, or hire of employees.While the Respondent has made an able and vigorous presentation of its positionin this matter, its whole defense to the Ashmore discharge appears to have come asan afterthought.Though it did assert and litigate in the representation hearing itscontention that sergeants are supervisory, it waived exceptions to the Regional Di-rector's adverse decision in the matter; permitted its sergeants to vote in the ensuingelection without challenge; in its original answer to the complaint in this proceedingadmitted the allegation of the complaint designating Ashmore as its employee; in itsletter dated October 19, addressed to its contracting officer, stated that it dischargedAshmore because of "poor judgment and inability to maintain good performance,"omitting any reference to supervisory status; and in the contracting officer's reply,dated November 2, that individual also omitted any reference to Ashmore's super-visory capacity but instead lumped sergeants and guards together in describing themas "unofficial representatives of the personnel relations department" and in settingforth the required qualifications for both.The Respondent's state of mind withrespect to the supervisory status of Ashmore as thus recorded previous to the timeitdecided to defend on the ground that Ashmore was a supervisor, is not entirelywithout significance.Upon the entire record, and according "persuasive relevance" to the Regional Di-rector's decision in the matter, I find that Ashmore was an employee within themeaning of the Act and that the Respondent by discharging him because of his unionand concerted activities violated Section 8(a)(1) and (3) of the Act.Additionally, on the basis of the uncontested allegations of the complaint, I findthat the Respondent, in violation of Section 8(a)(1) of the Act:(a)On or about May 6, 1964, promised its employees wage increases, group in-surance benefits, vacation pay benefits, and an adjustment in the method of paymentof wages and other improvements in the terms and conditions of employment in anattempt to discourage union organization and other concerted activities of employeesengaged in for the purpose of collective bargaining or other mutual aid or protection.(b)On or about May 6, 1964, announced to its employees a general wage in-crease to be effective from May 1, 1964, and instituted said promised increaseeffectiveMay 1, 1964, in an attempt to discourage union organization and other con-certed activities of employees engaged in for the purpose of collective bargainingor other mutual aid or protection.(c)On or about May 6, 1964, created the impression that the employees' unionactivities or other concerted activities had been kept under surveillance.(d)On or about May 14 and 15, 1964, urged and solicited employees to abandontheir union and concerted activities and urged and solicited employees to designatea preference to abandon these activities by signing a statement to that effect.(e)On or about May 14 and 15, 1964, interrogated employees concerning theirunion and concerted activities and desires, and the union and concerted activitiesand desires of other employees.(f)On or about May 15, 1964, urged and solicited an employee to refrain fromengaging in union and concerted activities and to attempt to get other employees toabandon their union and concerted activities.A final matter to be disposed of here is Respondent's contention that it has doneall that can be required of it in offering Ashmore reinstatement.On September 29,1964, it offered Ashmore reinstatement to his former job with Respondent, and onOctober 6, Ashmore agreed to accept reinstatement.Thereafter, on October 19,Respondent wrote the letter previously referred to, to the contractor's office of theNational Aeronautics and Space Administration, setting forth that it had discharged 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDAshmore for "not conforming to paragraph E of attachment `A' of our NASAContract Number 9-2123; specifically, poor judgment and inability to maintaingood performance."The letter continued:The National Labor Relations Board has taken the stand that Mr. Ashmorewas fired because of union activities.This is not true since we had heard nomention of a union until 2 weeks after the dismissal of Mr. Ashmore.Never-theless, the National Labor Relations Board has requested that we rehire Mr.Ashmore and pay him back wages.We have advised the National Labor Rela-tions Board that we cannot rehire anyone without the written consent of theNASA Contracting Officer; this being in accordance with Part XII of saidcontract.Because of the inefficiencies of Mr. Ashmore, we do not want to re-hire him but would like to have your written approval or disapproval of suchreinstatement.The National Aeronautics and Space Administration,in itsreply letter previouslyquoted in part, refused its approval of Ashmore's reinstatement.Needless to add,Ashmore has not been reinstated.It is patent from the foregoing, I think, that no bona fide offer of reinstatementsuch as is required to remedy Respondent's unfair labor practice in its discharge ofAshmore, has been made.The Respondent has submitted no evidence in support ofits letter of October 19 or to show that Ashmore is in any respect, other than hisalleged supervisory status, ineligible for reinstatement.The usual order requiringreinstatement with backpay will accordingly be entered.HI. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section II, above, occurring in connec-tion with the operations of the Respondent as described in Section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.IV.THE REMEDYHaving found that Respondent unlawfully discharged Paul R. Ashmore, I shallrecommend that it offer him immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to his seniority or other rightsand privileges.It is further recommended that Respondent make said Ashmore whole for anyloss of pay suffered by reason of the discrimination against him by payment to himof a sum of money equal to that amount of wages he would have earned, but forsaid discrimination, from the date of the discharge, to the date he is offered rein-statement, together with interest thereon.Isis Plumbing & Heating Co.,138 NLRB716.The loss of pay shall be computed in accordance with the formula and methodprescribed by the Board in F.W. Woolworth Company,90 NLRB 289.The nature and scope of Respondent's violations of the Act are such as to requirea broad cease-and-desist order commensurate with the potential threat of furtherviolations.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Respondent is, and has been at all times material, an employer within themeaning of Section 2(2) of the Act, and is engaged in and has been engaged incommerce and a business affecting commerce within the meaning of Section 2(6)and (7) of the Act.2.By discriminating in regard to the hire and tenure of employment and the termsand conditions of employment of Paul R. Ashmore, thereby discouraging member-ship in a labor organization, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(3) of the Act.3.By the aforesaid discriminatory discharge; creating the impression that itsemployees' union and concerted activities were kept under surveillance; interrogat-ing its employees concerning their union and concerted activities and the unionand concerted activities of others; urging and soliciting its employees torefrain from and abandon, and to attempt to get other employees to abandon, their SECURITY GUARD SERVICE, INC.15union and concerted activities; urging its employees to designate a preference toabandon these activities by signing a statement to that effect; and by promising wageand other benefits, and instituting a general wage increase in order to discourageunion organization and other concerted activities of its employees, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning of Sec-tion 8 (a) (1) of the Act.4.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the entire record in the case, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, it is hereby recommended that Respondent, Secu-rityGuard Service, Inc., El Paso, Texas, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discouraging membership in any labor organization of its employees, bydischarging or in any other manner discriminating against any employee in regard tohis hire or tenure of employment or any other term or condition of employment,except as authorized in Section 8(a) (3) of the Act.(b) Interrogating in an unlawful manner its employees concerning their unionand concerted activities, and the union and concerted activities of other employees;creating the impression that its employees' union and concerted activities are keptunder surveillance; urging and soliciting its employees to refrain from and abandon,and attempt to get other employees to abandon, their union and concerted activities,and urging its employees to designate a preference to abandon these activities by sign-ing a statement to that effect; promising wage and other benefits, and institutingwage increases in order to discourage union organization and other concertedactivities of its employees, and in any other manner interfering with, restraining,or coercing its employees in the exercise of rights under Section 7 of the Act.2.Take the following affirmative action designed to effectuate the policies oftheAct:(a)Offer Paul R. Ashmore immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of pay suffered by him as describedin the section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents forexamination and copying, all payroll records, social security payment records,timecards, personnel records and reports, and all other records necessary to analyzethe amount of backpay due.(c)Notify the above-named employee if presently serving in the Armed Forcesof the United States of his right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training and Service Actof 1948, as amended, after discharge from the Armed Forces.(d) Post at its offices in El Paso, Texas, and the site of its NASA operation,copies of the attached notice marked "Appendix." 3Copies of said notice, to befurnished by the Regional Director for Region 28, shall, after being duly signed by arepresentative of Respondent, be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure that such notices are notaltered, defaced, or covered by other material.(e)Notify the aforesaid Regional Director, in writing, within 20 days from thedate of this Decision, what steps Respondent has taken to comply therewith .4UnlessRespondent so notifies the said Regional Director, it is recommended that the Boardissue an Order requiring Respondent to take the aforesaid action.S If this RecommendedOrder is adopted by the Board, the words "a Decision and Order"shall be substituted for the words "the Recommended Order of a Trial Examiner" in thenotice.If theBoard'sOrder is enforced by a decree of a United States Court of Appeals,the notice will be further amended by the substitution of the words "a Decree of the UnitedStates Court of Appeals, Enforcing an Order" for the words "a Decision and Order".* If this Recommended Order is adopted by the Board, this provision shall be modified toread: "Notify the Regional Director for Region 28, in writing, within 10 days from thedate of this Order, what steps Respondent has taken to comply herewith " 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of aTrialExaminer of theNational LaborRelations Board, and in order to effectuate the policies of the NationalLabor Rela-tions Act, as amended,we hereby notify our employees that:WE WILLNOT discourage membership and activity in any labor organizationof our employees,by discriminating in any manner in regard to hire, tenure, orany other term or condition of employment.WE WILL NOT interrogate our employees in an unlawful manner concerningtheir union and concerted activities,and the union and concerted activities ofother employees;create or attempt to create the impression that our employees'union and concerted activities are kept under surveillance;urge or solicit ouremployees to refrain from and abandon,and attempt to get other employeesto abandon,their union and concerted activities,and to designate a preferenceto abandon these activities by signing a statement to that effect;promise or in-stitutewage and other benefits in order to discourage union organization andother concerted activities of our employees;or in any other manner interferewith, restrain,or coerce our employees in the exercise of the right to ,self-organization,to form labor organizations,to join or assist the above-named orany other labor organization,to bargain collectively through representativesof their own choosing,and to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection,or to refrainfrom engaging in any or all such activities,except to the extent that such rightmay be affected by an agreement requiring membership in a labor organizationas a condition of employment in conformity with Section 8 (a) (3) ofthe Act.WE WILL offer Paul R.Ashmore immediate and full reinstatement to hisformer or substantially equivalent position,without prejudice to any seniority orother rights and privileges,and make him whole for any loss of pay sufferedas a result of the discrimination against him.SECURITY GUARD SERVICE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We willnotify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and ServiceAct of1948, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 1015Tijeras Street,NW., Albuquerque,New Mexico,TelephoneNo. 247-0311,if theyhave any question concerning this notice or compliance with its provisions.Butchers'Union Local 120, Amalgamated Meat Cutters & ButcherWorkmen of North America, AFL-CIOandUnited Employers,Inc.Case No. 20-CB-1174. July 07, 1965DECISION AND ORDEROn January 4, 1965, Trial Examiner Maurice M. Miller issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practices154 NLRB No. 1.